Citation Nr: 1233176	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to April 1961.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before a Veterans Law Judge in June 2007.  A transcript of the hearing has been associated with the claims folder.  The VLJ who chaired that hearing has since retired.  The Veteran was offered the opportunity to testify in a new hearing before a different VLJ; in a March 2012 response, however, the Veteran noted that he did not desire a new hearing and instead wanted his claim forwarded directly to the Board for a decision.  

This claim has been before both the Board and the Court of Appeals for Veterans Claims (Court).  In March 2005 and November 2007, the Board remanded this case.  

In September 2009, the Board denied service connection for his back disability.  The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2010 order, granted the parties' joint motion for remand, vacating the Board's September 2009 decision and remanding the case for compliance with the terms of the joint motion.

In February 2011, the Board again remanded the claim in order that the Veteran could undergo a VA examination.  

In May 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in July 2012.  In July 2012, the Board informed the Veteran and his attorney that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided them a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In August 2012, the Veteran's attorney responded and submitted argument in support of the Veteran's claim.  Accordingly, the Board will proceed with the consideration of this case.


FINDINGS OF FACT

1.  The most competent and credible evidence of record does not show that the Veteran's current low back disorder is causally related to his active service or to any incident therein.  

2.  There is no competent and credible evidence of a post-service continuity of symptomatology of the Veteran's claimed back pain.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2001 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court held that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this case did not receive such notice regarding ratings and effective dates, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  The Veteran also received updated notice in conjunction with his July 2006 Statement of the Case, and his case has been thereafter readjudicated.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, records of his post-service private medical treatment, and records in custody of the Social Security Administration.  The Veteran was afforded a VA compensation and pension examination, and the Board also obtained an expert medical opinion regarding the etiology of the Veteran's claimed condition.  

As noted above, this case has been remanded numerous times.  In March 2005, the Board remanded the Veteran's claim in order that a Statement of the Case could be prepared.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a Statement of the Case in July 2006, and the Veteran subsequently filed a Substantive Appeal.  The directives of the March 2005 remand have thus been accomplished.  

When the case thereafter returned to the Board in November 2007, the Board again remanded the Veteran's claim.  Specifically, the Board instructed the RO to obtain the Veteran's records from the Social Security Administration.  Such records were obtained and associated with the claims file, so the directives from the November 2007 remand have also been accomplished.  

After the Board issued a decision denying the Veteran's claim in September 2009, the Veteran appealed to the Court.  In April 2010, the Court approved a Joint Motion for Remand.  That Joint Motion vacated the Board's September 2009 decision, and remanded the case for further action.  Specifically, the Joint Motion instructed the Board to have the Veteran examined or to obtain an opinion regarding the etiology of his claim.  In accordance with the Joint Motion, in February 2011, the Board remanded the Veteran's claim both to obtain outstanding VA treatment records and to have the Veteran undergo an examination.  A review of the Veteran's claims file reveals that additional treatment records were obtained and associated with the claims folder, and that the Veteran underwent a VA examination in October 2011.  Thus, the directives from both the Joint Motion and from the Board's February 2011 remand have been accomplished.  

In summary, each of the directives from both the Court and the Board has been accomplished.  The Board thus finds there substantial compliance with its and the Court's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified in a Travel Board hearing in June 2007.  Though the VLJ who chaired that hearing has since retired, the Veteran responded that he did not desire a new hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim for service connection.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ/DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for a Lumbar Spine Condition

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Veteran seeks service connection for a lumbar spine disability.  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran currently suffers from a lumbar spine disability.  The Veteran underwent a VA examination in October 2011.  The examiner diagnosed the Veteran as suffering from lumbosacral degenerative disc disease with minimal L4-5 spondylolisthesis.  Numerous private treatment records similarly show that the Veteran suffers from these conditions.  

There is, however, no credible evidence that the Veteran injured his back during his active service.  A review of the service treatment records shows that the Veteran had no complaints of or treatment for a back condition during his active service.  His April 1961 separation examination was silent as to his suffering from any spine or other musculoskeletal disabilities.  

Over the course of the appeals period, the Veteran has advanced three theories as to how he could have injured his back during his active service; the Veteran contends that his current lumbar spine condition is related either to his being exposed to radiation during his active service, to an in-service football injury, or to carrying heavy backpacks and equipment.  

With regard to the first contention, in a letter accompanying his August 2001 claim, the Veteran stated that he believed that his lumbar spine condition (as well as each other condition for which he sought service connection) was related to his being exposed to radiation during atomic testing in either 1960 or 1961.  He also stated that all of his problems began after his discharge from active duty.  The Veteran reiterated this contention in his February 2002 Notice of Disagreement, stating that he had been suffering from his claimed conditions since 1963. 

As to the second contention, in a July 2003 Decision Review Officer hearing, the Veteran stated that he injured his leg playing football during his active service.  He stated that he was given light duty for four to five days.  In a September 2006 letter, the Veteran stated that he injured both his back and left leg.  He stated that he was seen by a corpsman (but not a doctor) who assigned him light duty for two weeks.  He also described having to carry heavy packs and other heavy items during his active service.  

During his June 2007 Travel Board hearing, the Veteran again stated that he injured his back in service when playing football.  He stated that he was tackled hard, and that the next morning, he suffered back pain and swelling in his left leg.  He stated that he sought treatment from a corpsman, and was put on light duty for two-and-a-half weeks.  He stated that he sought treatment for back pain after his separation and was told that he had a problem at S1.  The Veteran's wife also stated that the Veteran complained of back pain following his active service.  

With respect to his final contention, in a June 2007 letter, Hanimi R. Challa, MD, stated that he has treated the Veteran for two years.  He stated that the Veteran suffers from spinal stenosis and that he was totally and permanently disabled.  He offered his opinion that the Veteran's "spinal stenosis is probably acquired from his days of being a soldier carrying heavy backpacks."  In his June 2007 Travel Board hearing, the Veteran stated that he had not previously considered this theory.  

Of these theories, the Board finds that only the final contention regarding the Veteran's carrying of heavy backpacks can serve as evidence of an in-service incurrence of his back condition.  

First, with regard to his claimed radiation exposure, the Board finds no evidence that the Veteran was exposed to radiation during his active service.  In an August 2001 letter, the Veteran stated that he was forced to watch nuclear testing.  He stated that he was ordered to face the explosions and was not allowed to move until debris stopped falling.  He stated that he believes that his back condition is related to his exposure to radiation from this testing.  

The Veteran, however, did not explain when or where these claimed tests occurred.  A list of atomic tests conducted by the United States is contained at 38 C.F.R. § 3.309(d)(3)(v); the particulars of the Veteran's service do not correspond with any of the atomic testing listed there.  Further, the Veteran's claimed condition is not one listed among the disease specific to radiation exposed veterans contained at 38 C.F.R. § 3.309(d)(2).  No medical professional has stated that the Veteran's current low back disability is due to his claimed radiation exposure, see 38 C.F.R. § 3.311(b)(4) and the Veteran himself is not competent to offer such an opinion.  Jandreau, 492 F.3d at 1376-77.  Finally, since asserting this theory with his initial claim, the Veteran has not mentioned his radiation exposure.  The failure of the Veteran to discuss the specifics of his radiation exposure causes the Board to question the credibility of his initial report.  

In summary, there is no evidence that the Veteran was exposed to radiation, and even if there were, there is no evidence that the Veteran's claimed condition is related to that exposure.  This theory thus does not support a finding of an in-service incurrence of his low back condition.  

Next, the Veteran contends that he injured his back in service playing football.  For numerous reasons, the Board does not find this report to be credible.  First, the Veteran has been inconsistent in describing his injury.  In his July 2003 DRO hearing, the Veteran stated that he injured his leg playing football, but did not discuss any neck or back injury.  He then subsequently contended in a September 2006 letter and his June 2007 Travel Board hearing that he also injured his back.  The Veteran has also not been consistent in describing the length of time that he was put on light duty for this injury, reporting it as four to five days (in his July 2003 DRO hearing), as two weeks (in his September 2006 letter) and two-and-a-half weeks (in his June 2007 Travel Board hearing).  Next, in his initial letters to the RO regarding his claim, the Veteran did not contend that he injured his back playing football, or that he injured his back at all during his active service.  In an August 2001 letter accompanying his claim, the Veteran stated that all of his claimed conditions began after his separation from the Marine Corps.  The Veteran reiterated this contention in his February 2002 Notice of Disagreement, stating that he had been suffering from his claimed conditions since 1963.  These statements undercut the Veteran's contention that he actually injured his back playing football during his active service.  

Finally, the Veteran's service treatment records are completely silent for his suffering this injury.  There is no record of his receiving treatment for his claimed injury, and there is no record of his being placed on light duty or a profile for any length of time.  Further, in subsequent VA and private treatment records, the Veteran has never mentioned this injury.  This lack of corroboration, read in concert with the Veteran's inconsistent statements, leads the Board to question the credibility of his report.  The Board thus finds that the Veteran did not injure his back playing football during his active service, and this theory cannot serve as an example of his in-service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.).  Id. at 1336.

It is only the Veteran's reported carrying of heavy backpacks that can serve as the requisite evidence of an in-service incurrence of his claimed back condition.  Again, In a June 2007 letter, Dr. Challa stated that the Veteran suffers from spinal stenosis that is "probably acquired from his days of being a soldier carrying heavy backpacks."  In his June 2007 Travel Board hearing, the Veteran stated that he often marched and went into the field carrying heavy packs and gear.  Though the Veteran did not specifically state that he injured his back while doing so, the Board finds that his report of carrying heavy packs is credible and thus can serve as evidence of an in-service incurrence of his back condition.  

The most probative medical evidence of record, however, shows that the Veteran's current condition is not related to his carrying of heavy backpacks during his active service or to his active service in general.  As such, the preponderance of the evidence is against a finding of service connection.

Again, the only medical evidence supporting this contention comes from Dr. Challa's June 2007 letter.  In that letter, Dr. Challa stated that the Veteran suffers from spinal stenosis that was "probably" acquired from his days of being a soldier carrying heavy backpacks.  

In an effort to resolve the question of the etiology of the Veteran's claimed back condition, the Board referred the matter to the VHA for an advisory opinion.  In a July 2012 opinion, the VHA specialist provided his opinion that the Veteran's low back disability is not as likely as not related to his active service.  

In that opinion, the VHA specialist reviewed the Veteran's claims file and pointed to pertinent evidence.  He noted that there is no indication in the Veteran's service treatment records that he suffered a back injury, and that his separation examination was negative for any back condition.  Instead, he found that the earliest documented back complaint came in a 1980 work injury.  

The VHA specialist acknowledged the opinions of Dr. Challa and of an October 2011 VA examiner who stated that she could not resolve the issue of etiology without resort to mere speculation.  He noted that Dr. Challa's opinion was based on the Veteran's self-reported history and not on an independent examination of the Veteran's medical records.  He noted that there is no medical or biomedical evidence that suggests that carrying backpacks or a machine gun leads to a chronic back condition. 

Instead, the VHA specialist stated that obesity is one of the risk factors for developing back pain.  The VHA specialist noted that the Veteran is obese, weighing 336 pounds in 2009.  He stated that based on his review of the record, it was his opinion that the Veteran's current back disability was more likely associated with his obesity.  

The Board finds the VHA specialist's opinion to be more probative than that of Dr. Challa's.  First, in forming his opinion, the VHA specialist reviewed the Veteran's entire medical history, pointing to specific records documenting the Veteran's development of a back disability.  There is no evidence that Dr. Challa performed an equivalent review, or that he was aware of any of the Veteran's intercurrent back injuries.  

Further, Dr. Challa's opinion is conclusory and unenhanced by any commentary.  Dr. Challa's letter is a mere paragraph long, and contains no supporting rationale as to why the Veteran's current condition is related to his carrying heavy packs during his active service.  In contrast, the VHA specialist offered a detailed explanation as to why he did not feel that the Veteran's condition is related to his active service, noting the lack of supporting evidence as well as the risk factors that the Veteran presents for back disabilities.  

In an August 2012 letter, the Veteran's attorney argued that the July 2012 opinion is inadequate.  He offered two arguments in support of his contention: first, that the VHA specialist erroneously found that the Veteran did not suffer from a back disability prior to a 1992 motor vehicle accident; and second, that the VHA specialist made several judgments regarding the Veteran's credibility.  

These arguments are not persuasive.  First, the Board notes that the VHA specialist did not state that the Veteran first complained of back pain in 1992.  Instead, he specifically noted that the "[f]irst document back complaint that is available for review was October 180, which relates to a work injury."  The attorney's first argument is thus wrong on its face.  

With regard to the second argument, the Board finds that the VHA specialist did not make any findings as to the credibility of the Veteran.  The specialist did note that there was no supporting documentation regarding the Veteran's claimed in-service injury.  At no point, however, did the specialist state that the Veteran was not credible as a result of that lack of evidence.  

Further, even if the VHA specialist's opinion were read broadly and seen as a credibility analysis, the Board would be under no obligation to accept his determination.  It is the Board's credibility determination, not that of any examiner's, that is ultimately at issue in a case.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (the Board has the duty to render factual findings and determine the credibility and probative weight of the evidence).  As shown above, the Board does find the Veteran's report of his suffering a back injury from a football accident in service not to be credible.  The only possible evidence of the Veteran's suffering an in-service injury sufficient for service connection purposes now is his report of carrying backpacks in service, and the VHA specialist specifically acknowledged this theory.  

Accordingly, despite the Veteran's attorney's arguments, the Board finds the July 2012 VHA specialist's opinion to be adequate for rating purposes.  

Finally, the Board determines that the Veteran is not entitled to service connection on a continuity of symptomatology basis.  Again, under such a framework, service connection may be warranted if it is shown "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.

In this case, the Veteran's claim fails because none of these criteria are met.  First, there is no evidence that the Veteran's back pain was noted during service.  Indeed, in an August 2001 letter and a February 2002 Notice of Disagreement, the Veteran stated that his claimed condition began after his separation from service.  Though the Veteran now contends that he did suffer a back injury during his active service, given his inconsistent statements and the lack of corroboration, the Board cannot find this report to be credible.  

Second, the Board does not find credible evidence of a post-service continuity of symptomatology.  Again, the Veteran himself contends that he suffered from back pain during and continually after his active service.  For reasons described above, however, the Board questions the credibility of the Veteran's statements.  

Further, the Veteran's claims file contains many medical records documenting the Veteran's complaints of back pain from March 1981 on; prior to Dr. Challa's June 2007 letter, however, in none of these records does the Veteran state that he suffered an injury to his back during his service or that he had been suffering from pain since separation.  In an April 1981 record from Leon Finkelstein, MD, for instance, Dr. Finkelstein noted that the Veteran sustained an injury to his neck and back in October 1980 when lifting heavy objects at work.  Dr. Finkelstein wrote: "My impression is that the patient's symptomatology is causally related to his incident at work," and that "there is a distinct probability" that his symptoms will be chronic.  He made no mention of any prior back injuries, and the Veteran did not state that he suffered from back pain as a result of his active service.  Further, records from Lance Kim, DO; Jay Rubin, MD; and Mark Oliver, MD all find that the Veteran suffered from low back pain following car accidents in 1992 and 2000 (and possibly one in 1999).  In none of these records, however, did the Veteran discuss his back pain since his active service, nor did he inform any of his treatment providers of his claimed injury.  

Finally, the Board notes that there is no evidence of a nexus between the Veteran's current condition and his post-service continuity of symptomatology.  Indeed, given Dr. Finkelstein's April 1981 opinion attributing the Veteran's back pain to an October 1980 work injury, the opposite finding may be more appropriate.  

In summary, the Board finds that the most probative and competent evidence of record does not indicate that the Veteran's current lumbar spine disability is related to his active service, and that there is no competent and credible evidence of a post-service continuity of symptomatology of the Veteran's spinal complaints.  Accordingly, the Board concludes that the criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309.  


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


